USCA4 Appeal: 21-1359      Doc: 31         Filed: 11/21/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1359


        JUAN LUIS GARCIA RUIZ,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



                On Petition for Review of an Order of the Board of Immigration Appeals


        Submitted: September 30, 2022                               Decided: November 21, 2022


        Before KING and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Dismissed in part, denied in part by unpublished per curiam opinion.


        ON BRIEF: Daniel Thomann, P.C., Chicago, Illinois, for Petitioner. Brian M. Boynton,
        Principal Deputy Assistant Attorney General, Linda S. Wernery, Assistant Director,
        Taryn L. Arbeiter, Office of Immigration Litigation, Civil Division, UNITED STATES
        DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1359         Doc: 31      Filed: 11/21/2022      Pg: 2 of 2




        PER CURIAM:

               Juan Luis Garcia Ruiz, a native and citizen of Mexico, petitions for review of an

        order of the Board of Immigration Appeals (Board) dismissing his appeal from the

        Immigration Judge’s decision denying his request for a continuance and denying his

        application for cancellation of removal.

               Because the Board affirmed the denial of cancellation of removal as a matter of

        discretion and Garcia Ruiz failed to raise any colorable legal or constitutional issues, we

        lack jurisdiction to review the denial of that relief. See 8 U.S.C. §§ 1252(a)(2)(B)(i), (D);

        Sorcia v. Holder, 643 F.3d 117, 124-25 (4th Cir. 2011) (finding no jurisdiction to review

        discretionary denial of cancellation of removal absent constitutional claim or question of

        law). Thus, we dismiss the petition for review in part as to cancellation of removal.

               Next, we find no abuse of discretion or due process violation in the Board’s decision

        to uphold the denial of a continuance. See Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir.

        2007); Rusu v. INS, 296 F.3d 316, 321-22 (4th Cir. 2002). Finally, upon review, we

        conclude that Garcia Ruiz’s remaining claims are without merit. Accordingly, we deny the

        petition for review in part. In re Garcia Ruiz (B.I.A. Mar. 5, 2021).

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.



                                                                               DISMISSED IN PART;
                                                                                  DENIED IN PART


                                                     2